Citation Nr: 9907232	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for hearing loss.

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a knee disorder.  

4.  Entitlement to a compensable evaluation for a duodenal 
ulcer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought on appeal.  The veteran, who had 
active service from June 1981 to June 1996, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

The issues of entitlement to service connection for a 
bilateral foot disorder, a knee disorder and for a 
compensable evaluation for a duodenal ulcer will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
hearing loss has been obtained by the RO.  

2.  The veteran is not shown to have hearing loss by VA 
standards in his left ear.  

3.  Preexisting right ear hearing loss chronically worsened 
or increased in severity during service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

2.  Preexisting right ear hearing loss was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
hearing loss.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered is whether the veteran has presented a well-grounded 
claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

Regardless of what may be shown in the veteran's service 
medical records pertaining to his hearing acuity of the left 
ear, in order to warrant service connection for hearing loss 
the veteran must satisfy the requirements of 38 C.F.R. 
§ 3.385.  That regulation provides that,

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater; 
when the auditory threshold for at least 
three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

In connection with the veteran's claim for service connection 
for hearing loss he underwent a VA audiological evaluation in 
August 1996.  That examination disclosed that the auditory 
thresholds in the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz were all 20 decibels or less, and that the speech 
recognition score of the left ear was 96 percent.  In 
addition, the summary of that examination indicated that 
hearing acuity was within normal limits in the left ear.  

Based on this evidence, it is apparent that the veteran does 
not satisfy the requirements of 38 C.F.R. § 3.385, and thus, 
does not have a hearing loss disability of his left ear by VA 
standards.  Accordingly, the veteran's claim for service 
connection for hearing loss in his left ear is denied as not 
well grounded since no current disability is shown.  

II.  Right Ear Hearing Loss

It is apparent from a review of the veteran's entrance 
physical examination performed in April 1991 that the veteran 
had a hearing loss by VA standards upon entering service.  In 
this regard the Board would observe that the veteran was 
placed on a physical profile based on his decreased hearing 
acuity in his right ear upon entering service.  

A further review of the veteran's service medical records 
leads the Board to agree with the statement by the RO in the 
September 1996 rating decision and the November 1996 
Statement of the Case that:  "The right ear hearing loss did 
increase in severity during the approximately 15 years of 
active service."  The RO went on to conclude that this was 
considered to be due to the normal progression which would 
have occurred whether the veteran was in service or not.  

However, such a conclusion is a medical conclusion that 
requires medical expertise or a medical opinion, and no such 
medical opinion is of record which supports that conclusion.  
In fact, there appears to be a medical opinion that offers 
some support for the veteran's claim that his preexisting 
hearing loss did increase during service.  Following a VA 
examination and review of the veteran's service medical 
records at the time of a September 1997 VA examination the 
examiner concluded that he would concur that there was an 
increased hearing loss during service, although he could not 
attribute that hearing loss due to the limited time in the 
Persian Gulf.  

While the examiner's focus was towards any disability which 
could have been shown during the period of time the veteran 
was in the Persian Gulf, the fact remains that he concluded 
that there was increased hearing loss shown during service, 
the examiner did not attribute it to the natural progress of 
the disease.  Accordingly, the Board concludes that service 
connection for right ear hearing loss based on aggravation is 
established.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is granted.  


REMAND

With respect to the issue of entitlement to a compensable 
evaluation for a duodenal ulcer the Board would observe that 
the RO included that issue in the certification of appeal to 
the Board.  However, the Board believes that there is a 
question as to the Board's jurisdiction to decide this issue.  
In this regard, the VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted by the veteran in January 1997 did not 
appear to address that issue following the issuance of the 
Statement of the Case.  

Therefore, with respect to this issue, the Board believes 
that the RO should adjudicate whether a timely or adequate 
Substantive Appeal to the denial of a compensable evaluation 
for a duodenal ulcer has been submitted before the Board 
considers that issue.  See Marsh v. West, 11 Vet. App. 468 
(1998).  With respect to the claims for service connection 
for knee and foot disorders, the Board believes that further 
physical examinations relating to these two disorders would 
be helpful.  In addition, the veteran has indicated that he 
has received unspecified treatment from the VA, and any such 
records may be relevant to his claim.  

With respect to the veteran's feet, the physical examination 
performed upon the veteran's entry into service in April 1981 
indicated that he had first degree pes planus upon entering 
service.  Service medical records disclosed the veteran was 
seen on several occasions for complaints associated with his 
toes and feet, including numbness, cramping and pain.  A 
record dated August 1995 indicates that the veteran was seen 
with complaints of cramping in both feet and it was indicated 
that examination was negative for pes planus.  A record dated 
in January 1996 showed a diagnosis of plantar fasciitis, and 
a physical examination performed in February 1996, in 
connection with the veteran's separation from service showed 
the veteran answered affirmatively as to whether he ever had 
or now have foot trouble on the Report of Medical History 
portion of the examination.  

Following service, a VA examination performed in August 1996 
indicated that walking on the veteran's heels produced some 
pain in the plantar midfoot area and there was differences in 
dorsiflexion of both feet, but no diagnosis was provided 
following the examination.  In addition, a VA examination 
performed in September 1997 indicated that there was pain 
over the calcaneus and the arch of both feet and that there 
was callous formation of the plantar head of the first 
metatarsal of both feet.  Significantly, neither examination 
commented on the presence or absence of pes planus or the 
relationship or absence of any relationship between clinical 
findings shown following service and those reported during 
service.  Given the relatively brief chronological period 
between the veteran's separation examination and his 
complaints of continued foot pain in the findings of the 
initial VA examination following service the Board believes a 
further examination of the veteran's feet would be helpful in 
delineating the nature and etiology of any bilateral foot 
disorder which may be present.  

With respect to the veteran's knees the veteran's service 
medical record disclosed he was seen on several occasions 
between 1984 and 1995 for complaints associated with his 
knees which were variously classified as knee stress pain, 
probable subpatellar bursitis and retropatellar pain 
syndrome.  

Following service, VA examinations performed in August 1996 
and September 1997 disclosed on both occasions a range of 
motion for the knees which was less than shown in 38 C.F.R. 
§ 4.71, Plate II.  While the earlier September 1996 VA 
examination indicated that the veteran had bilateral knee 
pain that did not bother him now, this would likely not 
account for a decreased range of motion.  In addition, the 
September 1997 VA examination indicates that the veteran had 
aching of his knees as documented with noted increasing 
activity during the latter portion of his military service.  
Under these circumstances, the Board believes that a further 
physical examination of the veteran's knees would be helpful 
in delineating the nature and etiology of any knee disorder 
that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:  


1.  The veteran should be asked to 
identify the source of any treatment for 
his feet and knees since his separation 
from service, and provide any necessary 
authorization for release of medical 
records, if necessary.  The RO should 
obtain and associate with the claims file 
any such records identified by the 
veteran.  

2.  The veteran should be afforded an 
examination of his knees and feet to 
ascertain the nature, severity and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but should include complete 
range of motion studies.  Complaints and 
clinical findings should be recorded in 
detail and clinically correlated to a 
diagnosed disorder.  The examiner is 
requested to review all pertinent medical 
records associated with the veteran's 
claims file, particularly service medical 
records, and offer an opinion as to 
whether any currently diagnosed disorder 
of the knees and feet is causally or 
etiologically related to the complaints 
recorded in service medical records and 
treated during service.  The examiner is 
further requested to comment on the 
presence or absence of any pes planus, 
and if present, comment on whether 
service medical records demonstrate a 
chronic worsening or increase in the 
underlying pathology of the first degree 
pes planus noted on the service entrance 
examination.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file, or, in the 
alternative, the claims file must be made 
available to the examiner for review in 
connection with the examination.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically determine whether a timely 
or adequate Subsequent Appeal has been 
filed with respect to the claim for a 
compensable evaluation for a duodenal 
ulcer.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

